Case 15-27776        Doc 42     Filed 12/04/18     Entered 12/04/18 12:13:02          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-27776
         Wendy L Morris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/14/2015.

         2) The plan was confirmed on 11/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/20/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,200.00.

         10) Amount of unsecured claims discharged without payment: $48,004.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-27776       Doc 42      Filed 12/04/18    Entered 12/04/18 12:13:02                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $6,300.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $6,300.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,970.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $317.40
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,287.40

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
 CANCER TREATMENT CENTERS OF A Unsecured          942.00        941.93           941.93        372.12        0.00
 CANCER TREATMENT CENTERS OF A Unsecured          339.00        376.38           376.38        148.69        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           450.00        764.96           764.96        302.20        0.00
 ILLINOIS DEPARTMENT OF HUMAN S Unsecured      1,612.00       1,242.00         1,242.00        490.66        0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured       1,134.00         762.75           762.75        301.33        0.00
 PEOPLES GAS LIGHT & COKE CO    Unsecured      2,513.00       1,006.43         1,006.43        397.60        0.00
 ONECLICKCASH                   Unsecured         427.00           NA               NA            0.00       0.00
 ONPASVO1                       Unsecured          21.00           NA               NA            0.00       0.00
 KENNETH MARGULES MD            Unsecured      2,950.00            NA               NA            0.00       0.00
 LABCORP                        Unsecured         220.00           NA               NA            0.00       0.00
 LAKE COUNTY CIRCUIT COURT CLE Unsecured       1,163.00            NA               NA            0.00       0.00
 LAKE COUNTY FOOT & ANKLE LTD Unsecured            38.00           NA               NA            0.00       0.00
 LAKE COUNTY HEALTH DEPARTMEN Unsecured       12,284.00            NA               NA            0.00       0.00
 LAKE HEART SPECIALISTS         Unsecured          54.00           NA               NA            0.00       0.00
 LCA COLLECTIONS                Unsecured          20.00           NA               NA            0.00       0.00
 MERCHANTS & MANUFACTURERS B Unsecured         1,281.00            NA               NA            0.00       0.00
 MERCHANTS & MEDICAL CREDIT CO Unsecured          760.00           NA               NA            0.00       0.00
 MIDWESTERN REGIONAL/ARMOR SY Unsecured           942.00           NA               NA            0.00       0.00
 MIDWESTERN REGIONAL MEDICAL C Unsecured          541.00           NA               NA            0.00       0.00
 COMCAST                        Unsecured          80.00           NA               NA            0.00       0.00
 AHM/AMERICAN HONDA MOTORS      Unsecured      5,474.00            NA               NA            0.00       0.00
 AMERICAN MEDICAL COLLECTION A Unsecured          120.00           NA               NA            0.00       0.00
 CASH NET USA                   Unsecured      1,754.00            NA               NA            0.00       0.00
 CERTIFIED SERVICES             Unsecured          55.00           NA               NA            0.00       0.00
 CITY OF PARK CITY              Unsecured         100.00           NA               NA            0.00       0.00
 CITY OF WAUKEGAN PHOTO ENFORC Unsecured          300.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-27776        Doc 42       Filed 12/04/18    Entered 12/04/18 12:13:02              Desc         Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal      Int.
 Name                                Class    Scheduled      Asserted     Allowed          Paid         Paid
 CITY OF WAUKEGAN                 Unsecured         390.00           NA             NA           0.00       0.00
 CITY OF WAUKEGAN POLICE DEPAR Unsecured            950.00           NA             NA           0.00       0.00
 COMMONWEALTH EDISON/CREDIT C Unsecured             235.00           NA             NA           0.00       0.00
 CREDIT COLLECTION SERVICE        Unsecured         238.00           NA             NA           0.00       0.00
 DR GOPAL BHALALA                 Unsecured          42.00           NA             NA           0.00       0.00
 DURHAM & DURHAM                  Unsecured          25.00           NA             NA           0.00       0.00
 GC SERVICES COLLECTION AGENCY Unsecured            775.00           NA             NA           0.00       0.00
 GUARANTY BANK                    Unsecured         780.00           NA             NA           0.00       0.00
 ILLINOIS BONE AND JOINT INSTITUT Unsecured          23.00           NA             NA           0.00       0.00
 PENN CREDIT                      Unsecured         531.00           NA             NA           0.00       0.00
 PROMPTMED URGENT CARE            Unsecured          40.00           NA             NA           0.00       0.00
 RJM ACQUISITIONS                 Unsecured         167.00           NA             NA           0.00       0.00
 STELLAR RECOVERY                 Unsecured         634.00           NA             NA           0.00       0.00
 SUPERIOR AIR GROUND AMBULANC Unsecured             849.00           NA             NA           0.00       0.00
 TMOBILE                          Unsecured         634.00           NA             NA           0.00       0.00
 TCF AGENCY INC                   Unsecured         182.00           NA             NA           0.00       0.00
 THE DOCTORS OFFICES/ARMOR SYS Unsecured         2,659.00            NA             NA           0.00       0.00
 TRANSWORLD SYSTEMS INC           Unsecured         920.00           NA             NA           0.00       0.00
 UNITED HOSPITAL SYSTEMS/OLIVER Unsecured        2,598.00            NA             NA           0.00       0.00
 US CELLULAR                      Unsecured         100.00           NA             NA           0.00       0.00
 VHS PHYSICIAN CLINIC/AMERICOLL Unsecured           538.00           NA             NA           0.00       0.00
 VILLAGE OF BEACH PARK ROUND LA Unsecured           564.00           NA             NA           0.00       0.00
 VILLAGE OF GURNEE                Unsecured         250.00           NA             NA           0.00       0.00
 VISTA HEALTH SYSTEM PATIENT FIN Unsecured          198.00           NA             NA           0.00       0.00
 VISTA IMAGING                    Unsecured         165.00           NA             NA           0.00       0.00
 VISTA MEDICAL CENTER EAST/CRED Unsecured        1,748.00            NA             NA           0.00       0.00
 WAUKEGAN CLINIC CORP             Unsecured         104.00           NA             NA           0.00       0.00
 WELLS FARGO BANK NA              Unsecured            NA            NA             NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-27776        Doc 42      Filed 12/04/18     Entered 12/04/18 12:13:02              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,094.45          $2,012.60              $0.00


 Disbursements:

         Expenses of Administration                             $4,287.40
         Disbursements to Creditors                             $2,012.60

 TOTAL DISBURSEMENTS :                                                                       $6,300.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
